Citation Nr: 0304393	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-06 886A	)	DATE
	)
	)


THE ISSUE

Whether the February 26, 1988 decision, wherein the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for tinnitus, should be reversed or revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
January 1983.




The appellant moved to challenge the February 26, 1988 
decision of the Board of Veterans' Appeals (Board) on the 
grounds of CUE to the extent that it denied entitlement to 
service connection for tinnitus. 38 U.S.C.A. §§ 5109A and 
7111; 38 C.F.R. §§ 20.1400, 20.1403; VAOPGCPREC 01-98.  The 
representative's June 2002 correspondence to the Board 
clarified that that this was the only issue being challenged 
on the basis of CUE. 

The Board received written argument from the representative 
in December 2002.  The applicable regulations provide that no 
new evidence will be considered in connection with the 
disposition of the motion and that the review for CUE must be 
based on the record and law in effect at the time of the 
decision.  38 C.F.R. §§ 20.1403(b), 20.1405(b).


FINDINGS OF FACT

1.  In a decision dated February 26, 1988, the Board denied 
entitlement to service connection for tinnitus.

2.  The facts as they were known at the time of the Board 
decision of February 26, 1988 were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of February 26, 1988 were 
correctly applied and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of February 26, 1988 wherein the Board denied 
entitlement to service connection for tinnitus did not 
contain CUE.  38 U.S.C.A. §§  5109A, 7104, 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In summary, the veteran filed his initial claim for service 
connection for tinnitus with VA in 1983 soon after his 
separation from military service.  He asserted tinnitus was 
present in 1981 and 1982.  The service medical records that 
were available did not contain any reference to tinnitus.  
This included dental health questionnaires in 1981 and 1982 
that asked about any medical problem.  

A VA examiner in early 1984 felt that tinnitus was probably 
secondary to major depression.  A VA psychiatry examiner 
later in 1984 opined it was highly unlikely his tinnitus was 
in anyway related to the veteran's depression.  Thereafter in 
the mid 1980's he recalled complaining to physicians in 
service about tinnitus and he wrote in March 1986 that his 
duties in service in a bioenvironmental section had him 
working in hazardous noise areas which caused his tinnitus.  
He also recalled in correspondence that medical personnel in 
service advised him that his tinnitus was related to 
"pressure" but that they did not record his problem.  At a 
RO hearing in September 1984 he related that tinnitus was 
secondary to an emotional problem (transcript at pp. 7, 15).  
A VA psychiatry examiner in 1986 noted tinnitus by history.  
The veteran wrote in mid 1987 regarding the history of noise 
exposure as an environmental engineer.  No more recent 
clinical records regarding the evaluation of tinnitus were of 
record. 

The Board reviewed this evidence when it denied service 
connection for tinnitus in the February 1988 decision.  The 
Board found that an organic disorder manifested by chronic 
tinnitus was not present during military service.  The Board 
stated that if the veteran were receiving medication for 
tinnitus as claimed, it would have been administered as 
treatment for an infectious process affecting the ears, a 
disorder not shown in the record, rather than if it were from 
acoustic trauma.  

Other documents received on July 25, 1988 with his 
correspondence included a June 1988 report from a military 
audiologist who recalled having seen the veteran for tinnitus 
during military service and a March 1988 audiometry report.  
Thereafter tinnitus was mentioned in the VA examination 
reports in 1989 and 1990 and in other documented evidence.  
This supplemented record was available to the Board when it 
issued the decision on August 25, 1992 when it granted 
service connection for tinnitus.  



The RO in September 1992 assigned a 10 percent rating from 
July 25, 1988 having identified that date as the date of 
receipt of a reopened claim.  The veteran disagreed with the 
effective date determination.  The Board has found for 
reasons explained in a separate decision in this current 
appeal that the effective date for service connection for 
tinnitus should be February 22, 1988.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus: Persistent as a symptom of head injury, concussion 
or acoustic trauma (see diagnostic Code 8046) 10 percent.  38 
C.F.R. § 4.87a, Diagnostic Code 6260, in effect on February 
26, 1988.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United State Court of Appeals for Veterans 
Claims (Claims) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  Based on the holding in Holliday v, 
Principi, 14 Vet. App. 280 (2001), the appellee in April 2001 
moved to vacate the November 2000 Board decision.  However, 
the Board must observe that the CAVC subsequently has held 
that the VCAA is not applicable to CUE claims/motions which 
the veteran relies on to compel reversal of the February 1988 
Board decision.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  

The record shows that the representative offered additional 
argument in December 2002.  As noted previously the 
regulations applicable to CUE determinations in prior Board 
decisions in general, and which are applicable to the 
February 1988 decision, provide that no new evidence will be 
considered in connection with the disposition of the motion.  
See 38 C.F.R. § 20.1405(b).  This limitation has been 
approved.  

In Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001) 
the Circuit Court observed that the regulation which provides 
for CUE challenges to Board decisions requires such 
challenges to "be based on the record and the law that 
existed when [the challenged] decision was made." 38 C.F.R. § 
20.1403(b)(1).  The Circuit Court observed that in Disabled 
American Veterans v. Gober, 234 F.3d 682, 697 (Fed. Cir. 
2000), this regulation was upheld as a reasonable exercise of 
the agency's authority to fill a gap in 38 U.S.C.A. § 7111--
the absence of an explanation of the meaning of the term 
"evidence" in that statute.  It was noted that section 7111, 
which authorizes CUE challenges to Board decisions, is 
identical in relevant part to § 5109A. Id. at 696.  See also 
Cook v. Principi, No. 00-7171 (Fed. Cir. December 20, 2002) 
(en banc) holding also that such error must be outcome 
determinative.

The new statutory and regulatory provisions permit a claimant 
to demand review by the Board to determine whether CUE exists 
in an appellate decision previously issued by the Board, with 
a right of judicial review of such determinations.  


CUE

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  

A party that disagrees with the Board's denial of a motion 
for revision based on CUE in a prior Board decision can 
appeal that determination to the CAVC.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  

In this case, the appellant argues, in essence, that in its 
February 1988 decision, the Board committed CUE when it 
failed to grant service connection for tinnitus when "noise 
was a causative factor".  That is, the Board did not address 
acoustic trauma as it should have in view of the complaints 
about a year after military service and the obligatio to 
consider all possible theories of entitlement as stated in 
the version of section 3.303(a) then in effect.  The argument 
proceeds with the assertion that a medical statement after 
the decision recalled treatment during service.  
Alternatively it is argued that the February 1988 Board 
decision should be vacated.  

Appellant argues that the outcome would have been materially 
different.  The appellant does argue that an applicable law 
or regulation was misapplied or ignored.  In fact, an extant 
law or regulation is cited to support CUE based on 
misapplication of applicable regulation.  

The Board notes that the RO determination that was appealed 
and led to the Board decision of September 1960 was subsumed 
by the Board's February 1988 decision.  See Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998) and VAOPGCPREC 14-95.  
Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo  v. Brown, 
6 Vet. App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made. Moreover, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

The appellant and his representative do not seem to argue 
that evidence was available and known of, but not obtained.  
Thus, the "correct facts" were available to the Board in 
1988.  


The facts as they were known at the time of the Board's 
February 1988 decision revealed that the veteran's service 
medical records had no reference to tinnitus and that the 
theory of entitlement ranged from emotional illness, physical 
illness, specifically hypertension, and noise exposure.  
There was contradictory medical opinion and at the time as to 
whether claimed tinnitus was a manifestation of major 
depression, a service-connected disorder or hypertension a 
nonservice-connected disorder at that time.  In any event the 
psychiatry opinion of record was against a nexus to major 
depression.  

None of the military records mentioned tinnitus or inferred 
such.  The record shows that at the time, the RO made more 
than one request for service medical records.  However the 
available service medical records did contain two dental 
questionnaires from 1981 and 1982 that asked about medical 
problems.  There was no mention of tinnitus in the responses 
on either occasion.  Further, there was evidence from the 
veteran regarding tinnitus and claimed links to an emotional 
disorder.  

In particular his hearing testimony did not mention acoustic 
trauma.  He also provided several statements wherein he 
stated he told medical personnel in service of his tinnitus 
and that they related it was due to "pressure".  He 
mentioned noise exposure in some letters.  The 
contemporaneous examination evidence later in the 1980's 
mentioned tinnitus as a problem but gave no further 
information regarding the etiology.  

The rationale for the February 26, 1988, Board decision has 
been reported previously.  Clearly, the decision was 
supported by and consistent with the evidence then of record.  
It appears that the Board considered several possible bases 
for service connection, including noise exposure, in light of 
the veteran's self reported history and the other evidence 
available to review beginning with service medical records. 

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in February 1988, the inescapable conclusion remains 
that the overall result is not shown to be manifestly 
different from that reached by the Board at that time.  

The appellant and his representative argue that what was 
"known" compelled a favorable decision in 1988.  The Board 
must observe that what was  "known" did not undebatably 
establish acoustic trauma had occurred during military 
service or that chronic tinnitus was present and a result of 
it.  In fact the veteran was contradictory in his 
recollection as indicated in his various statements and more 
significantly, hearing testimony.  The Board obviously took 
all the evidence into account and directed attention to his 
claimed receipt of medication for tinnitus.  The Board at 
this time was not required to rely only on independent 
medical evidence in reaching a determination.  

The Board considered the pertinent documentary evidence which 
contained an extensive record of medical treatment after 
service and the veteran's statements in the mid 1980's that 
recalled how he was informed that tinnitus was linked to 
"pressure" but without further elaboration.  It does not 
appear that a relevant document was overlooked.  It appears 
that the Board took a careful approach in evaluating the 
evidence.  The representative and appellant argue the 
significance of other evidence added after the decision at 
issue, which the Board may not consider in the claim of CUE.  

However, the representative seems to attach inordinate 
significance to the assertion of noise exposure that is out 
of proportion to any reasonable inference.  That is, given 
that the veteran had presented a variety of causes for his 
tinnitus, hypertension or emotional illness that he 
apparently shared with medical examiners early on, noise 
exposure appeared very late in this history, essentially an 
afterthought.  However, the record provided seems to confirm 
the Board considered his various theories of causation when 
it concluded he did not have tinnitus as a result of an 
organic basis.  Further, the applicable law did not provide 
for compensation unless chronic tinnitus was persistent and 
the result of head injury, acoustic trauma or concussion.  

In essence, the appellant and his representative ask for a 
different interpretation of evidence than was given by the 
Board in 1988.  Thus, the argument for CUE, in essence, 
focuses on the interpretation of the evidence since the Board 
did consider noise exposure in light of the veteran's history 
and did not find the theory plausible.  

Thus, the correct facts as stated in this case as they were 
known to the Board in February 1988, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  
The Board must advise the appellant that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, the Board finds that the criteria for CUE 
existing in the prior final Board decision of February 26, 
1988 have not been met.  The Board considered pertinent 
documentary evidence.  It is not shown that overall the 
record compelled the Board to grant service connection for 
tinnitus, or that decisive weight should have been given to 
his recollection of facts and supporting evidence versus the 
existing record.  
The record did not include undebatable evidence that would 
compel service connection.  

The Board has noted the representative's argument for vacatur 
based upon evidence received after the Board entered the 
February 1988 that included VA records.  The attached VA 
report was also completed after the Board decision and no 
basis existed to vacate on those grounds.  In any event newly 
generated evidence would have no significance to the CUE 
claim now under consideration.  The Board also notes the 
representative has presents a novel argument that a military 
physician's statement made years after service should be 
given the effect of an official military record (see section 
3.156(c), in essence an official record having the status of 
a supplemental report from the service department.  The Board 
will note for the record that this would not have any effect 
on the CUE determination since such evidence was not of 
record at the time of the February 1988. 


ORDER

There was no CUE in the February 26, 1988 decision wherein 
the Board denied entitlement to service connection for 
tinnitus and, accordingly, that decision should not be 
revised or reversed. 

                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for CUE 
... on or after November 18, 1988" as a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 


